Title: From Thomas Jefferson to Thomas Paine, 6 September 1807
From: Jefferson, Thomas
To: Paine, Thomas


                        
                            Dear Sir
                            
                            Monticello Sep. 6. 07.
                        
                        I recieved last night your favor of Aug. 29. and with it a model of a contrivance for making one gunboat do
                            nearly double execution. it has all the ingenuity and simplicity which generally mark your inventions. I am not Nautical
                            enough to judge whether two guns may be too heavy for the bow of a gunboat, or whether any other objection will
                            countervail the advantage it offers and which I see visibly enough. I send it this day to the Secretary of the Navy within
                            whose department it lies to try & to judge it. believing myself that gunboats are the only water defence which can be
                            useful to us, & protect us from the ruinous folly of a navy, I am pleased with every thing which promises to improve
                            them.
                        The battle of Friedland, armistice with Russia, conquest of Prussia will be working on the British stomach
                            when they will recieve information of the outrage they have committed on us. yet having entered on the policy proposed by
                            their champion ‘War in disguise’ of making the property of all nations lawful plunder to support a navy which their own
                            resources cannot support, I doubt if they will readily relinquish it. that war with us had been predetermined may be
                            fairly inferred from the diction of Berkly’s order the jesuitism of which proves it ministerial from it’s being so timed
                            as to find us in the midst of Burr’s rebellion as they expected, from the cotemporaneousness of the Indian excitements,
                            & of the wide & sudden spread of their maritime spoliations.   I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    